Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 15, 2016

                                          No. 04-16-00045-CV

                            IN RE ROBINS & MORTON GROUP,
                    Robins & Morton Corporation, and Robins & Morton, L.L.C.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On March 29, 2016, relators filed an unopposed motion to withdraw and substitute
counsel in this original proceeding. Relators’ motion is GRANTED.


           It is so ORDERED on April 15, 2016.



                                                      PER CURIAM



           ATTESTED TO: _________________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2015CI02215, styled Ramon Ortiz, Individually and as Executor of the
Estate of Magda Ortiz, Deceased; Sergio Bernier; and Magda Bernier v. The University of Texas System v. The
Robins & Morton Group; Robins & Morton Corporation; Robins & Morton, L.L.C.; SmithGroup/Marmon Mok, A
Joint Venture; Marmon Mok; and Marmon Mok, LP, pending in the 45th Judicial District Court, Bexar County,
Texas, the Honorable Solomon Casseb III presiding.